 


114 HR 467 IH: STEM Opportunities Act of 2015
U.S. House of Representatives
2015-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 467 
IN THE HOUSE OF REPRESENTATIVES 
 
January 22, 2015 
Ms. Eddie Bernice Johnson of Texas (for herself, Ms. Clark of Massachusetts, Mr. Hinojosa, Ms. Norton, Mr. Takano, Mr. Veasey, Mr. Kennedy, Mr. Honda, Ms. Lofgren, Ms. Bonamici, Ms. Slaughter, Mr. Danny K. Davis of Illinois, Ms. Edwards, and Ms. DeLauro) introduced the following bill; which was referred to the Committee on Science, Space, and Technology 
 
A BILL 
To direct the Director of the Office of Science and Technology Policy to carry out programs and activities to ensure that Federal science agencies and institutions of higher education receiving Federal research and development funding are fully engaging their entire talent pool, and for other purposes. 
 
 
1.Short title; findings 
(a)Short titleThis Act may be cited as the STEM Opportunities Act of 2015. (b)FindingsThe Congress finds the following: 
(1)Many reports over the past decade have found that it is critical to our Nation’s economic leadership and global competitiveness that we educate and train more scientists and engineers. (2)Research shows that women and minorities who are interested in STEM careers are disproportionately lost at nearly every educational transition. 
(3)The National Center for Science and Engineering Statistics at the National Science Foundation collects, compiles, and publishes data on the demographics of STEM degrees and STEM jobs in the United States. (4)Women now earn nearly 40 percent of all STEM bachelor’s degrees, but major variations persist among fields. In 2012, women earned only 19 percent of all bachelor’s degrees awarded in engineering and 18 percent in computer sciences. Based on Bureau of Labor Statistics data, jobs in computing occupations are expected to account for about 2/3 of the projected annual growth of newly created STEM job openings from 2012 to 2022. 
(5)In 2012, underrepresented minority groups comprised 36.4 percent of the college-age population of the United States, but only 14.7 percent of students earning bachelor’s degrees in STEM fields. The Higher Education Research Institute at the University of California, Los Angeles, found that, while freshmen from underrepresented minority groups express an interest in pursuing a STEM undergraduate degree at the same rate as all other freshmen, only 22.1 percent of Latino students, 18.4 percent of African-American students, and 18.8 percent of Native American students studying in STEM fields complete their degree within 5 years, compared to approximately 33 percent and 42 percent 5-year completion rate for White and Asian students, respectively. (6)In some STEM fields, including the computer sciences, women persist at about the same rate through doctorate degrees. In other fields, including the physical sciences, their numbers decrease by as much as 1 in 4. Overall, women earned 35 percent of STEM doctorate degrees in 2012. The number of minority students earning STEM doctorate degrees drops by nearly 2/3. Students from underrepresented minority groups accounted for only 5.5 percent of STEM doctorate degrees awarded in 2012. 
(7)The representation of women in STEM drops significantly again at the faculty level. Overall, women hold only 25 percent of all tenured and tenure-track positions and 17 percent of full professor positions in STEM fields in our Nation’s universities and 4-year colleges. Black and Hispanic faculty together hold about 6.5 percent of all tenured and tenure-track positions and 5 percent of full professor positions. Many of the numbers in the American Indian or Alaskan Native and Native Hawaiian or Other Pacific Islander categories for different faculty ranks were too small for the National Science Foundation to report publicly without potentially compromising confidential information about the individuals being surveyed. (8)The representation of women is especially low at our Nation’s top research universities. Even in the biological sciences, in which women now earn more than 50 percent of the doctorates and passed the 25 percent level 35 years ago, women make up only 25 percent of the full professors at the 100 or so most research-intensive universities. In the physical sciences and mathematics, they make up only 11 percent of these senior positions, in computer sciences only 10 percent, and across engineering fields only 7 percent. The data suggest that approximately 6 percent of all tenure-track STEM faculty members at the most research intensive universities are from underrepresented minority groups, but in some fields the numbers are too small to report publicly. 
(9)By 2050 underrepresented minorities will comprise 52 percent of the college-age population of the United States. If the percentage of female students and students from underrepresented minority groups earning bachelor’s degrees in STEM fields does not significantly increase, the United States will face an acute shortfall in the overall number of students who earn degrees in STEM fields just as United States companies are increasingly seeking students with those skills. With this impending shortfall, the United States will almost certainly lose its competitive edge in the 21st century global economy. (10)According to a recent Association for Women in Science survey of over 4,000 scientists across the globe, 70 percent of whom were men, STEM researchers face significant challenges in work-life integration. Researchers in the United States were among the most likely to experience a conflict between work and their personal life at least weekly. One-third of researchers surveyed said that ensuring good work-life integration has negatively impacted their careers, and, of researchers intending to leave their current job within the next year, 9 percent indicated it was because they were unable to balance work and life demands. 
(11)Female students and students from underrepresented minority groups at institutions of higher education who see few others ‘‘like themselves’’ among faculty and student populations often do not experience the social integration that is necessary for success in all disciplines, including STEM. (12)A substantial body of evidence establishes that most people hold implicit biases. Decades of cognitive psychology research reveal that most people carry prejudices of which they are unaware but that nonetheless play a large role in evaluations of people and their work. Unintentional biases and outmoded institutional structures are hindering the access and advancement of women and minorities in science and engineering. 
(13)Workshops held to educate faculty about unintentional biases have demonstrated success in raising awareness of such biases. (14)In 2012 the National Aeronautics and Space Administration’s Office of Diversity and Equal Opportunity completed a report specifically designed to help NASA grant recipients identify why the dearth of women in STEM fields continues and to ensure that it is not due to discrimination. The report provides guidance to institutions of higher education on how to conduct meaningful self-evaluations of campus culture and policies. This report and its guidance are equally applicable to all institutions of higher education receiving significant Federal research funding. 
(15)The Federal Government provides over 60 percent of research funding at institutions of higher education and, through its grant-making policies, has had significant influence on institution of higher education policies, including policies related to institutional culture and structure. 2.Purpose (a)In generalThe Director, acting through the Federal science agencies, shall carry out programs and activities with the purpose of ensuring that Federal science agencies and institutions of higher education receiving Federal research and development funding are fully engaging their entire talent pool. 
(b)PurposesThe purposes of this Act are as follows: (1)To promote research on and increase understanding of the participation and trajectories of women and underrepresented minorities in STEM careers at institutions of higher education and Federal science agencies, including Federal laboratories. 
(2)To raise awareness within Federal science agencies, including Federal laboratories, and institutions of higher education about cultural and institutional barriers limiting the recruitment, retention, promotion, and other indicators of participation and achievement of women and underrepresented minorities in academic and Government STEM research careers at all levels. (3)To identify, disseminate, and implement best practices at Federal science agencies, including Federal laboratories, and at institutions of higher education to remove or reduce cultural and institutional barriers limiting the recruitment, retention, and success of women and underrepresented minorities in academic and Government STEM research careers. 
(4)To provide grants to institutions of higher education to recruit, retain, and advance STEM faculty members from underrepresented minority groups and to implement or expand reforms in undergraduate STEM education in order to increase the number of students from underrepresented minority groups receiving degrees in these fields. 3.Federal science agency policies for caregivers (a)OSTP guidanceNot later than 6 months after the date of enactment of this Act, the Director shall provide guidance to Federal science agencies to establish policies that— 
(1)apply to all— (A)intramural and extramural research awards; and 
(B)primary investigators who have caregiving responsibilities, including care for a newborn or newly adopted child and care for an immediate family member who is sick or disabled; and (2)provide— 
(A)flexibility in timing for the initiation of approved research awards; (B)no-cost extensions of research awards; 
(C)grant supplements as appropriate to research awards for research technicians or equivalent to sustain research activities; and (D)any other appropriate accommodations at the discretion of the director of each agency. 
(b)Uniformity of guidanceIn providing such guidance, the Director shall encourage uniformity and consistency in the policies across all agencies. (c)Establishment of policiesConsistent with the guidance provided under this section, Federal science agencies shall maintain or develop and implement policies for caregivers and shall broadly disseminate such policies to current and potential grantees. 
(d)Data on usageFederal science agencies shall— (1)collect data on the usage of the policies under subsection (c), by gender, at both institutions of higher education and Federal laboratories; and 
(2)report such data on an annual basis to the Director in such form as required by the Director. 4.Collection and reporting of data on Federal research grants (a)Collection of data (1)In generalEach Federal science agency shall collect standardized record-level annual information on demographics, primary field, award type, review rating (as practicable), budget request, funding outcome, and awarded budget for all applications for merit-reviewed research and development grants to institutions of higher education and Federal laboratories supported by that agency. 
(2)Uniformity and standardizationThe Director shall establish a policy to ensure uniformity and standardization of the data collection required under paragraph (1). (3)Record-level data (A)RequirementOn an annual basis, beginning with the deadline under subparagraph (C), each Federal science agency shall submit to the Director of the National Science Foundation record-level data collected under paragraph (1) in the form required by such Director. 
(B)Previous dataAs part of the first submission under subparagraph (A), each Federal science agency, to the extent practicable, shall also submit comparable record-level data for the 5 years preceding the deadline under subparagraph (C). (C)DeadlineThe deadline under this paragraph is a date that is not later than 2 years after the date of enactment of this Act. 
(b)Reporting of dataThe Director of the National Science Foundation shall publish statistical summary data collected under this section, disaggregated and cross-tabulated by race, ethnicity, gender, age, and years since completion of doctoral degree, including in conjunction with the National Science Foundation’s report required by section 37 of the Science and Technology Equal Opportunities Act (42 U.S.C. 1885d; Public Law 96–516). 5.Policies for review of Federal research grants (a)In generalThe Director, in collaboration with the Director of the National Science Foundation, shall identify information and best practices useful for educating program officers and members of standing peer review committees at Federal science agencies about— 
(1)research on implicit bias based on gender, race, or ethnicity; and (2)methods to minimize the effect of such bias in the review of extramural and intramural Federal research grants. 
(b)Guidance to all Federal science agenciesThe Director shall disseminate the information and best practices identified in subsection (a) to all Federal science agencies and provide guidance as necessary on policies to implement such practices within each agency. (c)Establishment of policiesConsistent with the guidance provided in subsection (b), Federal science agencies shall maintain or develop and implement policies and practices to minimize the effects of implicit bias in the review of extramural and intramural Federal research grants. 
(d)Report to CongressNot later than 2 years after the date of enactment of this Act, the Director shall report to Congress on what steps all Federal science agencies have taken to implement policies and practices to minimize the effects of bias in the review of extramural and intramural Federal research grants. 6.Collection of data on demographics of faculty (a)Collection of data (1)In generalNot later than 3 years after the date of enactment of this Act, and at least every 5 years thereafter, the Director of the National Science Foundation shall carry out a survey to collect institution-level data on the demographics of STEM faculty, by broad fields of STEM, at different types of institutions of higher education. 
(2)ConsiderationsTo the extent practicable, the Director of the National Science Foundation shall consider, by gender, race, ethnicity, citizenship status, age, and years since completion of doctoral degree— (A)the number and percentage of faculty; 
(B)the number and percentage of faculty at each rank; (C)the number and percentage of faculty who are in nontenure-track positions, including teaching and research; 
(D)the number and percentage of faculty who are reviewed for promotion, including tenure, and the percentage of that number who are promoted, including being awarded tenure; (E)faculty years in rank; 
(F)the number and percentage of faculty to leave tenure-track positions; (G)the number and percentage of faculty hired, by rank; and 
(H)the number and percentage of faculty in leadership positions. (b)Existing surveysThe Director of the National Science Foundation— 
(1)may carry out the requirements under subsection (a) by collaborating with statistical centers at other Federal agencies to modify or expand, as necessary, existing Federal surveys of higher education; or (2)may award a grant or contract to an institution of higher education or other nonprofit organization to design and carry out the requirements under subsection (a). 
(c)Reporting dataThe Director of the National Science Foundation shall publish statistical summary data collected under this section, including as part of the National Science Foundation’s report required by section 37 of the Science and Technology Equal Opportunities Act (42 U.S.C. 1885d; Public Law 96–516). (d)Authorization of appropriationsThere are authorized to be appropriated to the Director of the National Science Foundation $3,000,000 in each of fiscal years 2016 through 2018 to develop and carry out the initial survey required in subsection (a). 
7.Cultural and institutional barriers to expanding the academic and Federal STEM workforce 
(a)Best practices at institutions of higher education 
(1)Development of guidanceNot later than 6 months after the date of enactment of this Act, the Director of the National Science Foundation shall develop written guidance for institutions of higher education on the best practices for— (A)conducting periodic campus culture surveys of STEM departments, with a particular focus on identifying any cultural or institutional barriers to or successful enablers for the recruitment, retention, promotion, and other indicators of participation and achievement, of women and underrepresented minorities in STEM degree programs and academic STEM careers; and 
(B)providing educational opportunities, including workshops as described in subsection (c), for STEM faculty and administrators to learn about current research on implicit bias in recruitment, evaluation, and promotion of faculty in STEM and recruitment and evaluation of undergraduate and graduate students in STEM degree programs. (2)Existing guidanceIn developing the guidance in paragraph (1), the Director of the National Science Foundation shall utilize guidance already developed by the National Aeronautics and Space Administration, the Department of Energy, and the Department of Education. 
(3)Dissemination of guidanceThe Director of the National Science Foundation shall broadly disseminate the guidance developed in paragraph (1) to institutions of higher education that receive Federal research funding. (4)Reports to the National Science FoundationThe Director of the National Science Foundation shall develop a policy that— 
(A)applies to, at a minimum, the institutions classified under the Indiana University Center for Postsecondary Research Carnegie Classification on January 1, 2015, as a doctorate-granting university with a very high level of research activity; and (B)requires each institution identified in subparagraph (A), not later than 3 years after the date of enactment of this Act, to report to the Director of the National Science Foundation on activities and policies developed and implemented based on the guidance provided in paragraph (1). 
(b)Best practices at Federal laboratories 
(1)Development of guidanceNot later than 6 months after the date of enactment of this Act, the Director shall develop written guidance for Federal laboratories to develop and implement practices and policies to— (A)conduct periodic laboratorywide culture surveys of research personnel at all levels, with a particular focus on identifying any cultural or institutional barriers to the recruitment, retention, and success of women and underrepresented minorities in STEM careers at Federal laboratories; and 
(B)provide educational opportunities, including workshops as described in subsection (c), for STEM research personnel to learn about current research in implicit bias in recruitment, evaluation, and promotion of research personnel at Federal laboratories. (2)Establishment of policiesConsistent with the guidance provided in paragraph (1), Federal science agencies with Federal laboratories shall maintain or develop and implement policies for their respective Federal laboratories. 
(c)Workshops To address cultural barriers To expanding the academic and Federal STEM workforce 
(1)In generalNot later than 6 months after the date of enactment of this Act, the Director of the National Science Foundation shall recommend a uniform policy for Federal science agencies to carry out a program of workshops that educate STEM department chairs at institutions of higher education, senior managers at Federal laboratories, and other federally funded researchers about methods that minimize the effects of implicit bias in the career advancement, including hiring, tenure, promotion, and selection for any honor based in part on the recipient’s research record, of academic and Federal STEM researchers. (2)Interagency coordinationThe Director of the National Science Foundation shall ensure that workshops supported under this subsection are coordinated across Federal science agencies and jointly supported as appropriate. 
(3)Minimizing costsTo the extent practicable, workshops shall be held in conjunction with national or regional STEM disciplinary meetings to minimize costs associated with participant travel. (4)Priority fields for academic participantsIn considering the participation of STEM department chairs and other academic researchers, the Director shall prioritize workshops for the broad fields of STEM in which the national rate of representation of women among tenured or tenure-track faculty or non-faculty researchers at doctorate-granting institutions of higher education is less than 25 percent, according to the most recent data available from the National Center for Science and Engineering Statistics. 
(5)Organizations eligible to carry out workshopsFederal science agencies may carry out the program of workshops under this subsection by making grants to eligible organizations. In addition to any other organizations made eligible by the Federal science agencies, the following organizations are eligible for grants under this subsection: (A)Nonprofit scientific and professional societies and organizations that represent one or more STEM disciplines. 
(B)Nonprofit organizations that have the primary mission of advancing the participation of women or underrepresented minorities in STEM. (6)Characteristics of workshopsThe workshops shall have the following characteristics: 
(A)Invitees to workshops shall include at least— (i)the chairs of departments in the relevant STEM discipline or disciplines from at least the top 50 institutions of higher education, as determined by the amount of Federal research and development funds obligated to each institution of higher education in the prior year based on data available from the National Science Foundation; and 
(ii)in the case of Federal laboratories, individuals with personnel management responsibilities comparable to those of an institution of higher education department chair. (B)Activities at the workshops shall include research presentations and interactive discussions or other activities that increase the awareness of the existence of implicit bias in recruitment, hiring, tenure review, promotion, and other forms of formal recognition of individual achievement for faculty and other federally funded STEM researchers and shall provide strategies to overcome such bias. 
(C)Research presentations and other workshop programs, as appropriate, shall include a discussion of the unique challenges faced by underrepresented sub-groups, including minority women, minority men, and first generation minority graduates in research. (D)Workshop programs shall include information on best practices for mentoring undergraduate and graduate women and underrepresented minority students. 
(7)Data on workshopsAny proposal for funding by an organization seeking to carry out a workshop under this subsection shall include a description of how such organization will— (A)collect data on the rates of attendance by invitees in workshops, including information on the home institution and department of attendees, and the rank of faculty attendees; 
(B)conduct attitudinal surveys on workshop attendees before and after the workshops; and (C)collect follow-up data on any relevant institutional policy or practice changes reported by attendees not later than one year after attendance in such a workshop. 
(8)Report to NSFOrganizations receiving funding to carry out workshops under this subsection shall report the data required in paragraph (7) to the Director of the National Science Foundation in such form as required by such Director. (d)Report to CongressNot later than 4 years after the date of enactment of this Act, the Director of the National Science Foundation shall submit a report to Congress that includes— 
(1)a summary and analysis of the types and frequency of activities and policies developed and carried out under subsection (a) based on the reports submitted under paragraph (4) of such subsection; and (2)a description and evaluation of the status and effectiveness of the program of workshops required under subsection (c), including a summary of any data reported under paragraph (8) of such subsection. 
(e)Authorization of appropriationsThere are authorized to be appropriated to the Director of the National Science Foundation $2,000,000 in each of fiscal years 2016 through 2020 to carry out this section. 8.Research and dissemination at the National Science Foundation (a)In generalThe Director of the National Science Foundation shall award research grants and carry out dissemination activities consistent with the purposes of this Act, including— 
(1)research grants to analyze the record-level data collected under section 4 and section 6, consistent with policies to ensure the privacy of individuals identifiable by such data; (2)research grants to study best practices for work-life accommodation; 
(3)research grants to study the impact of policies and practices that are implemented under this Act or that are otherwise consistent with the purposes of this Act; (4)collaboration with other Federal science agencies and professional associations to exchange best practices, harmonize work-life accommodation policies and practices, and overcome common barriers to work-life accommodation; and 
(5)collaboration with institutions of higher education in order to clarify and catalyze the adoption of a coherent and consistent set of work-life accommodation policies and practices. (b)Authorization of appropriationsThere are authorized to be appropriated to the Director of the National Science Foundation $5,000,000 in each of fiscal years 2016 through 2020 to carry out this section. 
9.Report to CongressNot later than 4 years after the date of enactment of this Act, the Director shall submit a report to Congress that includes— (1)a description and evaluation of the status and usage of caregiver policies at all Federal science agencies, including any recommendations for revising or expanding such policies; 
(2)a description of any significant updates to the policies for review of Federal research grants required under section 5, and any evidence of the impact of such policies on the review or awarding of Federal research grants; and (3)a description and evaluation of the status of Federal laboratory policies and practices required under section 7(b), including any recommendations for revising or expanding such policies. 
10.National Science Foundation support for increasing diversity among STEM faculty at institutions of higher education 
(a)GrantsThe Director of the National Science Foundation shall award grants to institutions of higher education (or consortia thereof) for the development of innovative reform efforts designed to increase the recruitment, retention, and advancement of individuals from underrepresented minority groups in academic STEM careers. (b)Merit review; competitionGrants shall be awarded under this section on a merit-reviewed, competitive basis. 
(c)Use of fundsActivities supported by grants under this section may include— (1)institutional assessment activities, such as data analyses and policy review, in order to identify and address specific issues in the recruitment, retention, and advancement of faculty members from underrepresented minority groups; 
(2)implementation of institution-wide improvements in workload distribution, such that faculty members from underrepresented minority groups are not disadvantaged in the amount of time available to focus on research, publishing papers, and engaging in other activities required to achieve tenure status and run a productive research program; (3)development and implementation of training courses for administrators and search committee members to ensure that candidates from underrepresented minority groups are not subject to implicit biases in the search and hiring process; 
(4)development and hosting of intra- or inter-institutional workshops to propagate best practices in recruiting, retaining, and advancing faculty members from underrepresented minority groups; (5)professional development opportunities for faculty members from underrepresented minority groups; 
(6)activities aimed at making undergraduate STEM students from underrepresented minority groups aware of opportunities for academic careers in STEM fields; (7)activities to identify and engage exceptional graduate students from underrepresented minority groups at various stages of their studies and to encourage them to enter academic careers; and 
(8)other activities consistent with subsection (a), as determined by the Director of the National Science Foundation. (d)Selection process (1)ApplicationAn institution of higher education (or consortia thereof) seeking funding under this section shall submit an application to the Director of the National Science Foundation at such time, in such manner, and containing such information and assurances as such Director may require. The application shall include, at a minimum, a description of— 
(A)the reform effort that is being proposed for implementation by the institution of higher education; (B)any available evidence of specific difficulties in the recruitment, retention, and advancement of faculty members from underrepresented minority groups in STEM academic careers within the institution of higher education submitting an application, and how the proposed reform effort would address such issues; 
(C)how the institution of higher education submitting an application plans to sustain the proposed reform effort beyond the duration of the grant; and (D)how the success and effectiveness of the proposed reform effort will be evaluated and assessed in order to contribute to the national knowledge base about models for catalyzing institutional change. 
(2)Review of applicationsIn selecting grant recipients under this section, the Director of the National Science Foundation shall consider, at a minimum— (A)the likelihood of success in undertaking the proposed reform effort at the institution of higher education submitting the application, including the extent to which the administrators of the institution are committed to making the proposed reform effort a priority; 
(B)the degree to which the proposed reform effort will contribute to change in institutional culture and policy such that greater value is placed on the recruitment, retention, and advancement of faculty members from underrepresented minority groups; (C)the likelihood that the institution of higher education will sustain or expand the proposed reform effort beyond the period of the grant; and 
(D)the degree to which evaluation and assessment plans are included in the design of the proposed reform effort. (3)Grant distributionThe Director of the National Science Foundation shall ensure, to the extent practicable, that grants awarded under this section are made to a variety of types of institutions of higher education. 
(e)Authorization of appropriationsThere are authorized to be appropriated to the Director of the National Science Foundation $10,000,000 in each of fiscal years 2016 through 2020 to carry out this section. 11.National Science Foundation support for broadening participation in undergraduate STEM education (a)GrantsThe Director of the National Science Foundation shall award grants to institutions of higher education (or consortia thereof) to implement or expand research-based reforms in undergraduate STEM education for the purpose of recruiting and retaining students from minority groups who are underrepresented in STEM fields, with a priority focus on natural science and engineering fields. 
(b)Merit review; competitionGrants shall be awarded under this section on a merit-reviewed, competitive basis. (c)Use of fundsActivities supported by grants under this section may include— 
(1)implementation or expansion of innovative, research-based approaches to broaden participation of underrepresented minority groups in STEM fields; (2)implementation or expansion of bridge, cohort, tutoring, or mentoring programs designed to enhance the recruitment and retention of students from underrepresented minority groups in STEM fields; 
(3)implementation or expansion of outreach programs linking institutions of higher education and K–12 school systems in order to heighten awareness among pre-college students from underrepresented minority groups of opportunities in college-level STEM fields and STEM careers; (4)implementation or expansion of faculty development programs focused on improving retention of undergraduate STEM students from underrepresented minority groups; 
(5)implementation or expansion of mechanisms designed to recognize and reward faculty members who demonstrate a commitment to increasing the participation of students from underrepresented minority groups in STEM fields; (6)expansion of successful reforms aimed at increasing the number of STEM students from underrepresented minority groups beyond a single course or group of courses to achieve reform within an entire academic unit, or expansion of successful reform efforts beyond a single academic unit to other STEM academic units within an institution of higher education; 
(7)expansion of opportunities for students from underrepresented minority groups to conduct STEM research in industry, at Federal labs, and at international research institutions or research sites; (8)provision of stipends for students from underrepresented minority groups participating in research; 
(9)development of research collaborations between research-intensive universities and primarily undergraduate minority-serving institutions; (10)support for graduate students and post­doctoral fellows from underrepresented minority groups to participate in instructional or assessment activities at primarily undergraduate institutions, including primarily undergraduate minority-serving institutions and two-year institutions of higher education; and 
(11)other activities consistent with subsection (a), as determined by the Director of the National Science Foundation. (d)Selection process (1)ApplicationAn institution of higher education (or consortia thereof) seeking a grant under this section shall submit an application to the Director of the National Science Foundation at such time, in such manner, and containing such information and assurances as such Director may require. The application shall include, at a minimum— 
(A)a description of the proposed reform effort; (B)a description of the research findings that will serve as the basis for the proposed reform effort or, in the case of applications that propose an expansion of a previously implemented reform, a description of the previously implemented reform effort, including data about the recruitment, retention, and academic achievement of students from underrepresented minority groups; 
(C)evidence of an institutional commitment to, and support for, the proposed reform effort, including a long-term commitment to implement successful strategies from the current reform beyond the academic unit or units included in the grant proposal; (D)a description of existing or planned institutional policies and practices regarding faculty hiring, promotion, tenure, and teaching assignment that reward faculty contributions to improving the education of students from underrepresented minority groups in STEM; and 
(E)how the success and effectiveness of the proposed reform effort will be evaluated and assessed in order to contribute to the national knowledge base about models for catalyzing institutional change. (2)Review of applicationsIn selecting grant recipients under this section, the Director of the National Science Foundation shall consider, at a minimum— 
(A)the likelihood of success of the proposed reform effort at the institution submitting the application, including the extent to which the faculty, staff, and administrators of the institution are committed to making the proposed institutional reform a priority of the participating academic unit or units; (B)the degree to which the proposed reform effort will contribute to change in institutional culture and policy such that greater value is placed on faculty engagement in the retention of students from underrepresented minority groups; 
(C)the likelihood that the institution will sustain or expand the proposed reform effort beyond the period of the grant; and (D)the degree to which evaluation and assessment plans are included in the design of the proposed reform effort. 
(3)PriorityFor applications that include an expansion of existing reforms beyond a single academic unit, the Director of the National Science Foundation shall give priority to applications for which a senior institutional administrator, such as a dean or other administrator of equal or higher rank, serves as the principal investigator. (4)Grant distributionThe Director of the National Science Foundation shall ensure, to the extent practicable, that grants awarded under this section are made to a variety of types of institutions of higher education, including two-year and minority-serving institutions of higher education. 
(e)Education research 
(1)In generalAll grants made under this section shall include an education research component that will support the design and implementation of a system for data collection and evaluation of proposed reform efforts in order to build the knowledge base on promising models for increasing recruitment and retention of students from underrepresented minority groups in STEM education at the undergraduate level across a diverse set of institutions. (2)DisseminationThe Director of the National Science Foundation shall coordinate with relevant Federal agencies in disseminating the results of the research under this subsection to ensure that best practices in broadening participation in STEM education at the undergraduate level are made readily available to all institutions of higher education, other Federal agencies that support STEM programs, non-Federal funders of STEM education, and the general public. 
(f)Authorization of appropriationsThere are authorized to be appropriated to the Director of the National Science Foundation $15,000,000 in each of fiscal years 2016 through 2020 to carry out this section. 12.DefinitionsIn this Act: 
(1)DirectorThe term Director means the Director of the Office of Science and Technology Policy (OSTP). (2)Federal laboratoryThe term Federal laboratory has the meaning given such term in section 4 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3703). 
(3)Federal science agencyThe term Federal science agency means any Federal agency with at least $100,000,000 in research and development expenditures in fiscal year 2014. (4)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)). 
(5)STEMThe term STEM means the academic and professional disciplines of science, technology, engineering, and mathematics.  